Citation Nr: 0722278	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the issue on appeal.  The 
veteran testified at the RO at a video conference hearing 
before the undersigned in April 2007.  It is noted that 
previously the issue of service connection for residuals of a 
broken left ankle had been developed for appellate review, 
but at the hearing, the veteran withdrew that issue from 
appeal. 


FINDING OF FACT

The preponderance of the evidence indicates that the 
veteran's current bilateral defective hearing is not related 
to service.


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussion in a December 2004 VCAA letter 
issued prior to the initial adjudication on the veteran's 
claim informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional 
information provided to him in March 2007 advised him of the 
information concerning how VA determines degree of disability 
and effective date of disability, under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was provided 
after the initial adjudication on the veteran's claim.  
Having identified this inadequacy in the VCAA notice given to 
the veteran, the Board initially presumes this error to have 
been prejudicial to the veteran.  See Sanders v. Nicholson, 
(No. 06-7001) (Fed. Cir. May 16, 2007) (requiring VA to 
presume errors in VCAA notice to be prejudicial to appellant, 
and shifting burden to VA to demonstrate error was not 
prejudicial).  The Board finds, however, that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral defective hearing, any questions as to the 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  All reasonable development and notification 
necessary for the disposition of the issue adjudicated by 
this decision has been completed.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the veteran.


Service Connection, Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for sensorineural hearing 
loss, an organic disease of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

A review of the evidence of record shows that the veteran 
served as a rifleman at Ft. Benning, Georgia.  His service 
medical records show that at both induction and discharge 
examination, he scored a 15/15 in both ears in whispered 
voice tests of hearing acuity. 

According to VA medical records, the veteran was fitted for 
hearing aids in July 2004.  A report of VA audiological 
examination in January 2005 shows that the examiner reviewed 
the service medical records and noted that the veteran was 
"operating as opposition troops" on a training range, 
during his time in service.  He was primarily involved in 
night training operations as a 50-caliber machine gunner.  
Subsequent to his military service, he was a truck driver, 
primarily for a construction company.  He hunted for a number 
of years, shooting with a shot gun right-handed.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
85
90
LEFT
45
45
65
100
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 78 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
in the right ear and moderate to profound sensorineural 
hearing loss in the left ear.  The examiner noted that the 
veteran was undoubtedly exposed to a great deal of military 
noise firing machine guns.  The examiner continued, 

The discharge physical however shows hearing 
sensitivity within normal limits using the 
informal whispered voice test.  He has worked a 
great number of years in a noisy occupations [sic] 
as truck driver around construction sites and he 
has been involved in [a] noisy hobby that being a 
right handed hunter.  It is my opinion that it is 
less than likely that his hearing loss and 
tinnitus are related to his military noise 
exposure.

Report of January 2005 VA examination.  The Board notes that 
the examiner failed to fully articulate the correct standard 
for either allowing or denying service connection.  See 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  However, 
a reading of the report of examination as a whole, and the 
above-quoted material, in particular, satisfies the Board 
that the examiner was attempting to articulate a finding that 
in-service incurrence of hearing loss was doubtful. 

At his hearing before the undersigned in April 2007, the 
veteran testified that he noticed his hearing loss before 
separation from service but did not complain about it, both 
because he is not a complainer by nature and he simply 
desired service separation.  He did not feel that his work as 
a truck driver had been particularly noisy and felt that his 
post-service noise exposure had been considerably less severe 
than his in-service noise exposure, which he likened to 
combat.


Analysis

Initially, the Board notes that the veteran's hearing loss 
clearly meets minimum criteria for severity of hearing loss 
for service connection purposes.  See 38 C.F.R. § 3.385.

In sum, the veteran experienced bilateral acoustic trauma in 
service.  He thereafter worked as truck driver, primarily for 
a construction company, for many years, and hunted as a 
hobby.  While the Board is cognizant that the veteran 
believes otherwise, the VA examiner, while clearly aware that 
the veteran had experienced acoustic trauma in and after 
service, found it doubtful that the veteran's current 
defective hearing was incurred in service.  There also has 
been no continuity of symptomatology shown or other evidence 
which would permit an inference or presumption that the 
veteran's hearing loss began in service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  As such, the preponderance of the 
evidence is against the claim and it must be denied.  See 
38 U.S.C.A. § 5107.  

The Board is sympathetic to the veteran's contention that he 
served in noisy conditions and that therefore his acoustic 
trauma in service should be conceded, and it is.  However, 
while the Board recognizes the veteran's view that his in-
service noise exposure was greater than his post-service 
exposure, the VA examination is the only competent evidence 
of record as to the underlying medical issue here, the cause 
of current defective hearing.  The examiner did not base his 
opinion solely on the post-, versus in-, service noise 
exposure.  Rather, the examiner also relied upon the normal 
auditory findings on separation from service.  Although the 
veteran is competent to testify that he noticed a hearing 
loss in service, as a layman without medical training, he is 
not competent to relate that hearing loss to his current 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competent and reliable medical evidence of record in 
favor of the claim would be required to allow this claim.  
Where, after consideration of all of the evidence for and 
against the claim, the preponderance of the evidence is 
against the claim, it must be denied.  See 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for bilateral defective hearing is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


